DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5 – 13 are allowed. Claims 1 – 4 and 14 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on October 20, 2021.
The application has been amended as follows: 
Claim 1, line 11 – “at each point in time”  should be “multiple points in time within a wiping operation period” 
Claim 1, line 13 – “multiple points in time within a wiping operation period”  should be “multiple points in time within the wiping operation period” 
Claim 1, line 16 – after “a control section that,” and before “when”, delete – “only” 
Claim 6, line 3 – “the target rotational speed”  should be “the predetermined target rotational speed”
Claims 7 and 8, respectively – “microprocessor” should be “processor”
Claim 8 , line 6 – after “a case in which”, delete “the” and insert “a” to read “a case in which a state”
Claim 14 – (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated October 13, 2021 in regards to rejected claims 5 – 13 to Amagasa (JP 2011 131779 A) in view of 
Although Amagasa in view of Yamamoto, generally teaches a wiper device with the limitations of the claim, Amagasa, alone or in combination with Yamamoto, fails to teach, suggest or make obvious a processor configured to operate as a judging section that compares the calculated deviation to a predetermined value at multiple points in time within a wiping operation period, and judges whether the wiper motor is in an overload state by determining whether the deviation at multiple points in time within the wiping operation period continues to exceed a predetermined value for a predetermined time or more, the predetermined time being a time shorter than the wiping operation period as required by claim 1.  
Claims 6 – 13 are allowable as being dependents of allowed claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/KATINA N. HENSON/Examiner, Art Unit 3723